Case 15-33742-acs            Doc 48       Filed 04/01/19           Entered 04/01/19 13:03:32               Page 1 of 2



                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF KENTUCKY


IN RE:                                                              CASE NO. 15-33742
                                                                    CHAPTER 13
KENNETH E. WHITE
LEAH L. WHITE

          DEBTORS                                                   NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, William W.
Lawrence files this Notice of Final Cure Payment. The amount required to cure the default in the claim
listed below has been paid in full.

Name of Creditor: RUSHMORE LOAN MGMT SERVICES




Final Cure Amount

Court       Account                                     Claim                 Claim                 Amount
Claim #     Number                                      Asserted              Allowed               Paid

   15       3637                                        $0.00                 $4,640.96             $4,196.00

Total Amount Paid by Trustee                                                                        $4,196.00



Monthly Ongoing Mortgage Payment

Mortgage is Paid:

    Through the Chapter 13 Conduit                     X Direct by the Debtors




Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtors, Debtors' Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtors
have paid in full the amount required to cure the default on the claim; and 2) whether the Debtors are
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
Case 15-33742-acs           Doc 48       Filed 04/01/19         Entered 04/01/19 13:03:32              Page 2 of 2



                                                                                                CASE NO. 15-33742



                                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties
listed below by ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 1st day of April 2019.


KENNETH E. WHITE, LEAH L. WHITE, 6616 REBECCA LANE, LOUISVILLE, KY 40258


ELECTRONIC SERVICE - JULIE O'BRYAN ATTORNEY, 1717 ALLIANT AVE STE 17,
LOUISVILLE, KY 40299-6302


JULIE O'BRYAN ATTORNEY, 1717 ALLIANT AVE STE 17, LOUISVILLE, KY 40299-6302


RUSHMORE LOAN MGMT SERVICES, PO BOX 52708, IRVINE, CA 92619-2708


ELECTRONIC SERVICE - United States Trustee


Date: 4/1/2019                                                      /s/ William W. Lawrence
                                                                    William W. Lawrence
                                                                    Chapter 13 Trustee
                                                                    200 S. Seventh Street, Suite 310
                                                                    Louisville, KY 40202
